Citation Nr: 0428375	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  99-01 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for hypertension.   

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a skin condition to 
include vitiligo, claimed as secondary to Agent Orange 
exposure.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, B.F., and F.J.

ATTORNEY FOR THE BOARD
T. Robinson, Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

In May 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is now part of the record before the Board.

The reopened claims and the claim of service connection for a 
skin condition being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  In an unappealed August 1981 rating decision, the RO 
denied the claim of service connection for hypertension.  

2.  The additional evidence presented since the August 1981 
rating decision raises a reasonable possibility of 
substantiating the claim of service connection for 
hypertension. 

3.  In an April 1996 rating decision, the RO denied the 
veteran's application to reopen the claim of service 
connection for PTSD.  

4.  The additional evidence presented since the April 1996 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim. 




CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of service connection for hypertension.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  

2.  New and material evidence has been presented to reopen 
the claim of service connection for post-traumatic stress 
disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Because the Board is finding in favor of the veteran on the 
claims to reopen, VCAA compliance is moot.  

I.  New and Material Evidence to Reopen the 
Claim of Service Connection for Hypertension

In an August 1981 rating decision, the RO denied service 
connection for hypertension on grounds that hypertension was 
not shown during service or during the one-year presumptive 
period after service.  After the veteran was notified of his 
procedural and appellate rights, he did not appeal the rating 
decision and the rating decision became final. 

The evidence of record at that time consisted of the 
veteran's service medical records, a report of VA 
examination, and a private medical record.  

The service medical records, including the reports of 
entrance and separation examination, contain no complaint, 
finding, or history of hypertension or of elevated blood 
pressure readings. 

After service, in a May 1981 statement, H. M., M.D., reported 
that the veteran was started on medication to control blood 
pressure in January 1976.  

On VA examination in June 1981, there was a nine-year history 
of high blood pressure.  After the recording of several 
elevated blood pressure readings, the diagnosis was 
hypertension. 

A rating decision that is unappealed becomes final.  
38 U.S.C.A. § 7105(c).  Once a decision becomes final, new 
and material evidence is required to reopen the claim that 
was denied.  38 U.S.C.A. § 5108.  In determining whether to 
reopen a finally denied claim, the Board must determine 
whether the claimant has presented new and material evidence.  

Because the veteran filed his claim to reopen after August 
2001, the current definition of new and material evidence 
applies.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).

The newly presented evidence need not be probative of all the 
elements required to award the claim.  It needs only to be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996). 



Additional Evidence Since the August 1981 Rating Decision 

The veteran filed his claim to reopen in March 2002.  In 
connection with the application to reopen his claim, the 
veteran submitted copies of VA records disclosing a history 
of hypertension since 1971, a diagnosis of hypertension in 
1974, and a fifteen-year history of hypertension recorded in 
1985.  

The Board finds that the additional evidence showing a 
history of hypertension since 1971 raises a reasonable 
possibility of substantiating the claim of service connection 
for hypertension on grounds that hypertension was manifested 
to a compensable degree within the one-year presumptive 
period, the lack of which was the basis for the prior denial 
of the claim.  Accordingly, the claim of service connection 
for hypertension is reopened.

II.  New and Material Evidence to Reopen the 
Claim of Service Connection for PTSD 

In an August 1981 rating decision, the RO denied service 
connection for PTSD on grounds that PTSD was not diagnosed.  
After the veteran was notified of his procedural and 
appellate rights, he did not appeal the rating decision and 
the rating decision became final. 

In 1995, the veteran filed an application to reopen the claim 
of service connection for PTSD.  In an April 1996 rating 
decision, the RO determined that the additional evidence was 
not new and material to reopen the claim.  After the veteran 
was notified of his procedural and appellate rights, he did 
not appeal the rating decision and the rating decision became 
final.

The pertinent evidence of record at that time consisted of 
the veteran's service medical and personnel records and a 
report of VA examination in 1981.  

The service medical records, including the reports of 
entrance and separation examination, contain no complaint, 
finding, or history of PTSD.  After service, PTSD was not 
diagnosed on VA psychiatric examination in 1981.  
Additional Evidence Since the April 1996 Rating Decision

Since the April 1996 rating decision, VA records document 
symptoms of PTSD in 1998, the impression of PTSD by a private 
physician in 1999, and the assessment by VA of PTSD in 2003. 

Since the veteran filed his claim to reopen in 1998, the 
version of new and material evidence in effect at the time 
applies.  New and material evidence means evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001). 

The Board finds that the additional evidence showing symptoms 
and impressions of PTSD by both VA and non-VA health care 
providers, the lack of which was the basis for the prior 
denials of the claim, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim of service connection for PTSD is 
reopened.


ORDER

As new and material evidence has been presented, the 
application to reopen the claim of service connection for 
hypertension is granted.

As new and material evidence has been presented, the 
application to reopen the claim of service connection for 
PTSD is granted.


REMAND

As the claims are reopened and as the evidence of record is 
not sufficient to decided either claim on the merits, 
additional evidentiary development is needed.  The claim of 
service connection for a skin condition requires further 
procedural development. Under the VCAA, including the duty to 
assist, 38 C.F.R. § 3.159, the claims are REMANDED for the 
following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  To substantiate his claims of 
service connection he should submit: 

1).  Medical evidence that 
hypertension was manifested to 
a disabling degree within one 
year of service. 

2).  Medical evidence that he 
has PTSD and a medical opinion 
that relates PTSD to the 
stressful events in Vietnam.  

3).  Medical evidence or a 
medical opinion that his 
current skin condition had 
onset in service or is 
etiologically related to 
exposure to Agent Orange. 

b.  If he has evidence to 
substantiate his claims, not already 
of record, that is not in the 
custody of a Federal agency, such as 
records of private medical care, he 
should submit the records himself or 
with his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  If he has evidence, not already 
of record, that is in the custody of 
VA or other Federal agency, VA will 
obtain any such records he 
identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claims. 

2.  Obtain VA records prior to 1981 from 
the Augusta, Decatur, and Columbia VAMCs. 

3.  Schedule the veteran for a VA 
psychiatric examination, including 
psychological testing for PTSD, to 
determine whether he currently has PTSD, 
and if so, whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that PTSD is related to a 
rocket attack at Lai Khe on May 29, 1969.  
The claims folder must be made available 
to the examiner for review.  The examiner 
should discuss the sufficiency of the 
stressors to support the diagnosis of 
PTSD, if PTSD is diagnosed.  

4.  After the development requested above 
has been completed, adjudicate the 
claims.  If any benefit sought is denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



